Citation Nr: 0527310	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for coronary artery 
disease with a history of bypass.

3.  Entitlement to service connection for  back pain.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1969 to April 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The claims of entitlement to service connection for coronary 
artery disease with a history of bypass and entitlement to 
service connection for back pain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claim of entitlement to service connection 
for a heart murmur.

2.  The veteran does not currently have a heart murmur.


CONCLUSION OF LAW

A heart murmur was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the claim of entitlement to 
service connection for a heart murmur, VA has strictly 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating that claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on his 
claim of entitlement to service connection for a heart murmur 
by letter dated in April 2002, before initially denying that 
claim in a rating decision dated June 2002.  The timing of 
such notice thus reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2002 notice letter, the RO acknowledged the 
veteran's claim and explained to her what the evidence needed 
to show to substantiate that claim.  The RO identified the 
evidence it had requested in support of the veteran's claim 
and the evidence the veteran still needed to submit to 
substantiate the claim.  The RO noted ways in which the 
veteran could help in developing that claim.  The RO 
indicated that it would assist the veteran in getting 
outstanding evidence provided she identified the sources of 
the evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of her medical records 
if she wished VA to obtain those records on her behalf.  The 
RO also advised the veteran to identify or submit directly to 
VA any information and evidence she had in her possession 
that pertained to her claim.  

Moreover, in letters dated April 2002 and June 2002, rating 
decisions dated June 2002, July 2002, June 2004, September 
2004 and January 2005, a statement of the case issued in 
January 2004, and supplemental statements of the case issued 
in February 2005 and June 2005, the RO provided the veteran 
much of the same information furnished in the April 2002 
notice letter.  As well, the RO informed the veteran that it 
had requested, but not yet received, pertinent records from 
various identified sources, and indicated that it was her 
responsibility to ensure that VA received such evidence.  The 
RO also informed the veteran that four identified sources had 
responded that they did not have records of the veteran's 
treatment either because they had been destroyed, or because 
their computer systems did not reflect, or no longer 
reflected, the veteran as a patient.  The RO notified the 
veteran of VA's duty to assist and indicated that it was 
developing the veteran's claim pursuant to that duty.  The RO 
also explained the reasons for which it denied the veteran's 
claim, the evidence upon which it based its denial, and the 
evidence still needed to substantiate that claim.  In 
addition, the RO furnished the veteran the provisions 
pertinent to her claim, including those governing VA's duties 
to notify and assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim of 
entitlement to service connection for a heart murmur.  
38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, it 
endeavored to secure and associate with the claims file all 
of the evidence the veteran reported as being pertinent to 
that claim, including service medical records and VA and 
private treatment records.  However, some of the identified 
private treatment providers responded to the RO's request for 
such records by indicating that they were unavailable.  
Neither the veteran, nor her representative asserts that 
there is any other pertinent, outstanding evidence that needs 
to be secured before deciding the claim of entitlement to 
service connection for a heart murmur. 

The RO did not conduct medical inquiry in an effort to 
substantiate this claim.  Under 38 C.F.R. § 3.159(c)(4) 
(2004), VA is to afford a claimant a medical examination or 
obtain a medical opinion if VA determines it is necessary to 
decide a claim.  A medical examination or medical opinion is 
deemed necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
claimant suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. § 
3.309, 3.313, 3.316, or 3.317, which manifested during an 
applicable presumptive period, and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease or another service-connected 
disability.  

As indicated below, with regard to the veteran's claim of 
entitlement to service connection for a heart murmur, the 
evidence that is now part of the record fails to establish 
that the veteran currently has such a condition.  Based on 
this fact, pursuant to 38 C.F.R. § 3.159(c)(4), VA is not 
required to conduct medical inquiry in an effort to 
substantiate the claim. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate [her] 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir.).  
Inasmuch as VA has provided the veteran adequate notice and 
assistance with regard to her claim of entitlement to service 
connection for a heart murmur, the Board deems the record in 
this case ready for appellate review.   



II.  Analysis of Claim

The issue before the Board is whether the veteran is entitled 
to service connection for a heart murmur.  The veteran 
asserts that she was diagnosed with, and received treatment 
for, a heart murmur in service and thereafter began to 
experience heart problems.  She further asserts that a 
physician again diagnosed her with a heart murmur after her 
discharge from service, but that records of that treatment 
are unavailable.  She contends that, after discharge, her 
heart problems eventually became so severe, they necessitated 
open heart surgery.   She believes that her heart murmur 
represents the initial manifestation of her current heart 
disability. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and developed cardiovascular-renal disease, including 
hypertension, to a degree of 10 percent within one year from 
the date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran served on active duty from June 1969 to April 
1970.  Her service medical records reflect that, during that 
time period, in June 1969, she reported that she had had a 
heart murmur during childhood that was asymptomatic.  An 
examiner noted no cardiomegaly, murmur or thrills and 
indicated that the veteran's heart was within normal limits.  
He diagnosed no heart disease.  On enlistment and separation 
examinations conducted in May 1969 and April 1970, 
respectively, examiners noted normal clinical evaluations of 
the veteran's heart.  Neither examiner noted a heart murmur.   

Following discharge, the veteran sought VA and private 
treatment for multiple medical complaints, including some 
related to her cardiovascular system.  During multiple 
treatment visits in 1990 and 1991, David R. Blackwood, M.D., 
noted that the veteran had a soft systolic murmur heard at 
the lower left sternal border.  Since then, however, during 
other private and VA outpatient treatment visits, no 
treatment provider has noted a heart murmur.  In fact, during 
outpatient treatment visits in September 1997 and May 1998, 
private physicians noted no heart murmur.  During outpatient 
treatment visits in December 2002, May 2003 and December 
2003, VA physicians noted no heart murmur.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With 
regard to this claim, however, the veteran has submitted no 
evidence other than her own assertions establishing that she 
currently has a heart murmur.  These assertions are 
insufficient to establish the existence of a current 
disability as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

Inasmuch as the veteran does not currently have a heart 
murmur, the Board concludes that a heart murmur was not 
incurred in or aggravated by service.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, the preponderance of the evidence is against 
the claim; it must therefore be denied.


ORDER

Entitlement to service connection for a heart murmur is 
denied.




REMAND

The veteran also claims that she is entitled to service 
connection for coronary artery disease and a back disability 
manifested by pain.  Additional action is necessary before 
the Board can decide these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate a 
claim and assist her in obtaining and fully developing all of 
the evidence relevant to that claim.  In this case, VA has 
not yet provided the veteran adequate assistance with regard 
to these claims.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations of the veteran's heart and back are necessary.  

The veteran asserts that she had a heart murmur prior to 
service, which precluded her from engaging in strenuous 
activity, that that murmur developed into heart problems in 
service when she participated in basic training, that such 
problems initially manifested as back complaints and a 
tendency to pass out, and that the problems became so severe 
following discharge, they necessitated open heart surgery at 
the early age of 40.  The veteran also asserts that she has a 
back disability manifested by pain, for which she initially 
received treatment in service.

The veteran's service and post-service medical records 
support, in part, the veteran's assertions by showing in-
service treatment for a back complaint and an 
in-service notation of a childhood heart murmur.  Curiously, 
the post-service medical records also show many complaints of 
nausea and vomiting associated with the veteran's heart 
disease.  In service, the veteran too expressed similar 
complaints, but no medical provider linked such complaints to 
a heart disorder.  To date, VA has not obtained medical 
opinions regarding whether the veteran's heart and back 
disorders are related to the documented in-service back 
complaint, the childhood heart murmur and/or the in-service 
reports of nausea and vomiting.  

This case is REMANDED for the following action:

1.  AMC should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
cardiovascular examination for the 
purpose of determining the etiology of 
any heart disorder shown to exist.  AMC 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:   

a) diagnose any existing heart 
disorder; 

b) provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that 
such a disorder is related to the 
veteran's period of active service, 
including her documented pre-service 
heart murmur, in-service back 
complaint, and/or in-service nausea 
and vomiting; 

c) considering the veteran's 
assertion that such a disorder 
initially manifested prior to 
service as a heart murmur, opine 
whether the veteran's heart disorder 
preexisted service and increased in 
severity therein beyond its natural 
progress; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided. 


2.  AMC should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination for the purpose of determining 
the etiology of any back disorder shown to 
exist.  AMC should forward the claims file 
to the examiner for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:   

a) diagnose any existing back 
disorder, which is manifested, in 
part, by pain; 

b) provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that 
such a disorder is related to the 
veteran's period of active service, 
including her documented in-service 
back complaint; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.

3.  AMC should then readjudicate the 
veteran's claims of entitlement to service 
connection for  coronary artery disease 
with a history of bypass and entitlement 
to service connection for  back pain based 
on a consideration of all of the evidence 
of record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
veteran and her representative are not required to take 
action in response to this remand.  However, they have the 
right to do so by submitting additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


